IN THE SUPERIOR COURT ()F THE STATE OF DELAWARE

MIDLAND FUNDING LLC,
Assignee of CITIBANK, N.A.
(SEARS PREM_IER CAR_D),
Plaintiff~beiow Appellant,
C.A. NlSA-OI~OOS Al\/IL

ERl\/IA GRAVES,

Defendant-beloW/Appe]lee.

\-.../\._/\..../\.._/\.J‘-._/\__/g/\_,/\__,/\__,/-.._/

Subn'iitted: February 15, 2016
Decided: April 7, 2016

()RDER

On appeal from a decision of the Court of Common Pleas: AFF]Rl\/IEI).

This is an appeal from a decision of the Court of Comrnon Pleas in a
consumer debt aetion. The assignee of the original creditor filed the action,
seeking payment of an overdue debt. On the day of trial, the trial judge granted
judgment in favor of the debtor after ruling inadmissible an affidavit the assignee
sought to offer to prove the debt’s existence and its assignment to the plaintiff

The assignee filed this appeal.

Proeedurai History

On Septeinber 8, 2014, Midland Funding, LLC ("l\/Iidland") filed an action
against Ernia Graves to collect a $3,l5().08 debt The debt was a Citibanl2012 WL 6()42644, at *3 (quotirtg Cu/p v. Slcrie, 766 A.Zd 486, 489
(I`Jc:|.ZO(}I)).

27 Merc'edes-Berrz ofN. A)n. Inc. v. Nm'riiczn Gens'hnian's Thz`ng.s' m Wear, lnc., 596 A.Zd 1358,
1365 (Del. ¥991).

28 rrai~pa~ v_ .siai@, 970 A.zd :99, 201 (1')@1. 2009).

2" i_).ii.i=;. 303(6).

That conclusion, however, does not require reversal of the tower court if l
conciude that the error was harmless because the cotirt’s judgment may be
affirmed on independent grounds.'?o in my opinion, there are two independent
grounds on which the judgment in favor of Graves may be afflrmed. First,
l\/Iidland fa.iled strictly to comply with the notice requirement in D.R.I§l. 9()2(11).
Second, the evidence l\/lidland sought to admit was insufficient to establish the
debt’s assignment.

"I`urniiig first to the notice issue, Rule 902(11) provides that a record of
regularly conducted activity may be authenticated by a written declaration of its
custodian or other quafii'ied person certifying that the record:

(A) was made at or near the time of the occurrence of the matters set forth

by, or from information transmitted by, a person with knowledge

of those niatters;

(B) was kept in the course of the regularly conducted activity; and

(C) was made by the regularly conducted activity as a regular practice. A
party intending to offer a record into evidence under rhi.s' paragraph
n'iusr provide ivrirren notice of that intention fo all adverse parries, and
must make the record and deciaration available for inspection
sufficiently in advance of their offer into evidence to provide an adverse
party with a fair opportunity to cliallenge them,}l

Al_thougli Midfan_d notified Graves of its intent to offer the records at issue into

evidence, I\/fidland indicated the records were being offered to establish the amount

““ .st»@ iranian orr ca »». rzzrib.i, 2013 wi, 1 143630@)@1. stip@i-. iviai-. 14, 2013).

~“ i).iz.r,. 902(1 1).

of the debt Graves owed. In view of Graves’ self-represeztted status, the notice
was inisleadiiwg as to the documents’ purpose. This is particularly true since
Graves was not challenging the amount of the debt. By indicating to a self~
represented litigant that the records were being offered for one purpose, but then
attempting to admit them for a different purpose, Midland violated the spirit, if not
the letter, of D.R.E. 902(1 l).

In addition, even ifthe Midland Aftidavit and accompanying records were
admissible under the rules of evidence, the records were not sufficient to establish
the assignment front Citibank to Midland. The proffered evidence shows:

l. Citibank sold and assigned to l\/lidland a series of accounts described in

an exhibit attached to the bill of sale.'l?
2. The exhibit attached to the bill of sale refers to individual accounts
"described in the final electronic file" delivered to l\/Iid|and.'“
3. Citibanl< sold l\/Iidland a pool of "charged off’ accounts and, as part of
the sale, transferred to Midland "certain electronic records . . . on
individual accounts."“
4. Midland has in its files the electronic records for Graves’ Citibanl< Sears
credit card, which l\/[`idland represents were transferred in connection
with the sale of accounts from Citibanl< to l\/Iidland.$§

~‘2 App. A-23.
33 1a ar /-\-24.
~"‘ 1a ar /-\»25, /\~26.

5. The account statements reflect a balance of $3,150.08 on Graves’ credit

card.'l(`

The proffered evidence is missing one key piece: direct documentation that
Graves’ account was one of the accounts Citibank sold to _l\/Iidland. ln a consumer
debt action, the purported assignee of the creditor has the burden to prove the
assignment in order to establish standing.w This Court and the Court of Common
Pleas have held that a plaintiff must offer specific proof showing the assignment or
sale of the account at issue to the plaintiff.lg This, l\/Iidland has not done; there is
no evidence listing Graves’ account as one of the accounts Citibank sold Midland.
The proffered evidence would require the Court to make the inference that Graves’
account must have been included in the sale since Midland now has possession of

the electronic files for Graves’ account. This inference, although fair, does not

meet l\/Iidland’s burden of proof.
Based on the foregoing, the Court of Common Pleas‘ decision is
AFFIRMEI).

IT IS S() ORDERED.

 

35 ld. m A-z?.

~" mt ar A-zs through /~.-31.

37 M."a'fcrnd Funding, LLC v. Hanby, 2015 WL 738060, at *4 (Del. Com. Pl. Feb. 23, 20|5).
”K/zned:n.»-z v_ (JACH LLC, 2015 WL 3429941,@1*3-4(13@1. super. may 22, 2015); H¢mby, 2015 WL
738060,31*5.

10